       Case 6:19-mj-00620-MJP Document 280 Filed 05/19/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                               DECISION AND ORDER RE:
                   v.
                                                PRELIMINARY HEARING
 REINALDO RODRIGUEZ, a/k/a Tyson,
                                                    19-MY-620-MJP-9
                           Defendant.

                                APPEARANCES

 For the United States:                   AUSA Sean C. Eldridge
                                          U.S. Attorney's Office
                                          100 State Street Suite 500
                                          Rochester, NY 14614
                                          585-399-3953

 For Defendant:                           Mark A Foti, Esq.
                                          16 W. Main Street Suite 100
                                          Rochester, NY 14614
                                          585-461-1999
      Pedersen, M.J. The government filed a criminal complaint and supporting

affidavit charging Defendant and nine codefendants with a violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B), and 21 U.S.C. § 846, for the period from November 2018

through May 2, 2019. The supporting affidavit, signed by Drug Enforcement Special

Agent William Reichard, consists of 119 paragraphs over 54 pages.

      Defendant’s initial appearance on these charges occurred on May 20, 2019. The

magistrate judge indicated he would release Defendant on conditions, and the

government appealed. The district judge then ordered Defendant held in custody.

Since then, the case has been adjourned several times. The Court set a date for a

preliminary hearing for all ten defendants by Text Order entered on March 2, 2021
        Case 6:19-mj-00620-MJP Document 280 Filed 05/19/21 Page 2 of 3




(ECF No. 267). All ten defendants requested an adjournment and the preliminary

hearing date was then set for May 18, 2021 at 9:30 a.m. (Letter Order, ECF No. 273.)

      On April 12, 2021, Defendant’s sister died, and he requested to be released to

attend her funeral. (Motion for Emergency Relief, ECF No. 274.) His request was

denied by the district court.

      Defendant and the government had been negotiating a resolution to this case

and on May 18, 2021, the government proffered an approved plea offer pursuant to

Fed. R. Crim. P. 11(c)(1)(C). Negotiations between counsel led the Assistant U.S.

Attorney to believe that the preliminary hearing would not take place, although the

Court’s order setting the date and time for the hearing remained in place. Thus, at

9:30 a.m. on May 18, no witness was then available for the preliminary hearing.

      The Court adjourned the hearing to 3:00 p.m. and at that time, the government

withdrew its plea offer and presented the testimony of Special Agent Reichard. The

government offered Exhibit 1, the complaint and affidavit, and used surveillance logs

to refresh the recollection of the witness. Defense counsel cross-examined the witness

but did not offer any exhibits. Following the 90-minute hearing, the Court adjourned

to review the affidavit and its notes.

      Federal Rule of Criminal Procedure 5.1 requires the government to show

probable cause to believe an offense has been committed and the defendant

committed it.

      “Probable cause exists when the Government presents evidence
      sufficient to cause a person of ordinary prudence and caution to
      conscientiously entertain a reasonable belief that the accused
      committed the violation.... Proof of probable cause requires less evidence
      than the proof required to prove a violation - but more than bare

                                          2
          Case 6:19-mj-00620-MJP Document 280 Filed 05/19/21 Page 3 of 3




      suspicion.” Id., *2. 1 “[P]robable cause is a fluid concept - turning on the
      assessment of probabilities in particular factual contexts”, Illinois v.
      Gates, 462 U.S. 213, 232 (1983), and “is a lower standard than
      preponderance of the evidence”. Clark v. Astrue, 602 F.3d 140, 147 (2d
      Cir. 2010). “All we have required is the kind of ‘fair probability’ on which
      reasonable and prudent people, not legal technicians, act.” Florida v.
      Harris, 568 U.S. 237, 244 (2013).

United States v. Buterbaugh, No. 17CR00203FPGJJM, 2021 WL 405887, at *1

(W.D.N.Y. Feb. 5, 2021).

      After carefully studying the affidavit in light of Special Agent Reichard’s

testimony on direct and cross, the Court concludes that the government has shown

probable cause for the charges. Accordingly, the Court orders that Defendant remain

in custody and appear for further proceedings. Pursuant to the Speedy Trial Act, the

Court excludes May 18, 2021, from the speedy trial/indictment clock, but does not

exclude the time from this day forward. 18 U.S.C. § 3161(h)(1)(H).

      SO ORDERED.

DATED:        May 19, 2021
              Rochester, New York
                                               __________________________________
                                               MARK W. PEDERSEN
                                               United States Magistrate Judge




      1 Citing to United States v. Garcia, No. 4:08-CR-328-06, 2014 WL 12819401 (S.D.
Texas Sept. 23, 2014).

                                           3
